Citation Nr: 0028826	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from November 1, 1994.  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from January 23, 1969.  

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the lumbodorsal fascia 
with involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a shell fragment lodged in T-6, effective from June 5, 1995.  

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel fragment lodged in T-6 with resultant 
loss of motion, effective from June 5, 1995.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 22, 1969.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated in January 1997, 
the Board found that issues of whether clear and unmistakable 
error (CUE) existed in a rating decision of June 3, 1970, 
regarding the disability evaluations assigned to the 
veteran's shell fragment wound residuals were moot because 
those decisions were reconsidered by the RO.  The Board also 
granted increased evaluations for service-connected residuals 
of a shell fragment wound of the right scapula, Muscle Group 
I, and for service-connected residuals of a shell fragment 
wound of the lumbodorsal fascia with involvement of the 
mesial superior aspect of the left buttock; and denied an 
increased evaluation for service-connected residuals of a 
shell fragment wound of the right flank, Muscle Group XIV.  
Further, the Board denied compensable evaluations for 
residuals of a right sixth rib fracture and for residuals of 
a right scapula fracture.  The veteran appealed these 
determinations to the United States Court of Appeals for 
Veterans Claims (Court), which was then known as the United 
States Court of Veterans Appeals.  

In a memorandum decision dated in October 1998, the Court 
stated that in December 1997, the Court had granted the 
veteran's motion to withdraw his appeal regarding claims of 
CUE in a rating decision of June 3, 1970, and to withdraw his 
appeal for a compensable evaluation for residuals of his 
right sixth rib fracture.  The Court further indicated that 
because the veteran had not addressed before the Court his 
claim of entitlement to a separate schedular rating for 
residuals of a right scapular fracture, the Court would 
consider the claim abandoned and no longer part of the 
veteran's appeal, citing Ford v. Gober, 10 Vet. App. 531, 
535-36 (1997), and Degmetich v. Brown, 8 Vet. App. 208, 209 
(1995), aff'd, 104 F.3d 1328 (Fed. Cir. 1997).  Thus, when 
the case was returned to the Board, the Board regarded those 
issues as no longer on appeal.  Accordingly, those issues 
were not addressed in the March 1999 Board remand.  

However, the Board noted in March 1999 that the Court had 
vacated and remanded the Board's January 1997 decision with 
respect to the disability evaluations assigned for service-
connected residuals of a shell fragment wound of the right 
scapula, Muscle Group I; residuals of a shell fragment wound 
of the lumbodorsal fascia with involvement of the mesial 
superior aspect of the left buttock; and residuals of a shell 
fragment wound of the right flank, Muscle Group XIV.  The 
Court indicated that the rating increases granted by the 
Board with respect to those issues would in any case be 
preserved.  

Following the development requested in the March 1999 remand, 
the RO in September 1999 granted a 40 percent evaluation for 
residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from November 1, 1994, and 
continued a 20 percent evaluation for residuals of a shell 
fragment wound of the lumbodorsal fascia with involvement of 
the mesial superior aspect of the left buttock, Muscle Group 
XVII, effective from January 23, 1969.  The RO also continued 
a 10 percent evaluation for residuals of a shell fragment 
wound of the right flank, Muscle Group XIV, effective from 
January 23, 1969.  

Meanwhile, in October 1997, the veteran through his attorney-
representative had filed a reopened claim for increased 
ratings for his service-connected disabilities and for 
service connection for residuals of a contusion of the lung 
and for a back disorder, to include a shrapnel fragment 
lodged in the spine at T-6.  The rating decision of September 
1999 denied the claim for service connection for residuals of 
a contusion of the lung but granted service connection for a 
shrapnel fragment lodged in the spine at T-6.  The RO 
assigned a 10 percent rating for the disability by analogy to 
injury of Muscle Group XX (Diagnostic Code 5320), effective 
from June 5, 1995.  The RO also continued zero percent 
evaluations for a right sixth rib fracture and for residuals 
of a fracture of the right scapula.  Finally, the RO deferred 
consideration of claims for increased ratings not considered 
in the September 1999 rating decision.  

A supplemental statement of the case issued to the veteran 
and his attorney-representative in September 1999 addressed 
the issues of entitlement to increased ratings for residuals 
of a shell fragment wound of the right scapula, Muscle Group 
I; residuals of a shell fragment wound of the lumbodorsal 
fascia with involvement of the mesial superior aspect of the 
left buttock, Muscle Group XVII; residuals of a shell 
fragment wound of the right flank, Muscle Group XIV; and 
residuals of a fracture of the right scapula.  

In November 1999, the veteran filed a notice of disagreement 
with the September 1999 rating decision.  The veteran listed 
the issues and numbered each of them, the last - Number 8 - 
being the issue deferred in the September 1999 rating 
decision, which he now withdrew.  The veteran stated that the 
issues with which he disagreed were, as he numbered them:  

1.  Evaluation of a shrapnel wound of the 
right scapula, Muscle Group I.  

2.  Evaluation of a shrapnel wound of the 
lumbodorsal fascia, Muscle Group XVII.  

5.  Evaluation of a shrapnel fragment 
lodged in T-6, Muscle Group XX.  

The veteran stated that the other issues were not part of his 
disagreement.  These issues, which he numbered 3, 4, 6 and 7, 
were:  

3.  Evaluation of a scar, right flank, 
Muscle Group XIV.  

4.  Service connection for residuals of a 
lung contusion.  

6.  Evaluation of a fracture of the right 
sixth rib.  

7.  Evaluation of residuals of a fracture 
of the right scapula.  

The veteran in his notice of disagreement offered argument 
only with respect to issues 1, 2 and 5, emphasizing that his 
disagreement was primarily with the effective date assigned 
for the 40 percent evaluation granted with respect to issue 
1.  The veteran contended that the 40 percent evaluation 
should have been granted from separation.  He cited to 
38 C.F.R. § 3.156(c) and quoted from the Board's January 1997 
decision as follows:  "In essence, a claim that has been 
previously and finally denied is reconsidered on a de novo 
basis when additional service medical records are received 
from the service department."  He further maintained that a 
40 percent evaluation was warranted for issue 2, also from 
separation.  He claimed with respect to issue 5 that damage 
to T-6 should be rated under Diagnostic Code 5285, while the 
damage to Muscle Group XX should be rated as moderately 
severe.  

At a hearing before a hearing officer at the RO in January 
2000, it was determined that the issues to be addressed were 
the evaluation of a shrapnel wound of the right scapula, 
Muscle Group I; evaluation of a shrapnel wound of the 
lumbodorsal fascia with involvement of the left buttock, 
Muscle Group XVII, and evaluation of a shrapnel fragment 
lodged in the T-6 vertebra.  The veteran again raised the 
issue of the effective date for the assignment of the 40 
percent rating for the right scapular wound, Muscle Group I.  

A rating decision dated in May 2000 granted service 
connection for residuals of a shrapnel fragment lodged in T-6 
with resultant loss of motion.  The RO granted a 10 percent 
evaluation for this disability under Diagnostic Code 5291, 
effective from June 5, 1995, in addition to the 10 percent 
rating already assigned for the shrapnel fragment lodged in 
T-6 evaluated under Diagnostic Code 5320.  In June 2000, in 
response to supplemental statements of the case issued that 
month, the veteran again restricted his argument to issues 1, 
2 and 5.  He maintained with respect to the T-6 disability 
that a separate 10 percent evaluation was warranted under 
Diagnostic Code 5285 for demonstrable deformity of a 
vertebral body and, citing Powell v. West, 13 Vet. App. 31 
(1999), contended that VA was compelled to consider all 
possible relevant diagnostic codes and to assign the 
disability evaluation under that diagnostic code that would 
provide the veteran with the highest possible evaluation.  

In view of the foregoing, the Board regards all issues other 
than those set forth on the title page of this decision as 
abandoned.  

As the Court noted, the criteria for evaluating muscle group 
injuries were changed, effective July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 30,235-30,240 
(1997) (codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 
5301-5329; 38 C.F.R. §§ 4.47-4.54, and 4.72, were removed and 
reserved).  The Court cited its holding in Karnas v. 
Derwinski, to the effect that where regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  1 Vet. App. 308, 312-13 (1991); see Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The rating criteria for evaluating muscle injuries that 
became effective on July 3, 1997, are not in their practical 
effect more favorable to the veteran in this case than those 
in effect prior to that date.  

3.  The veteran is right handed.  

4.  The service-connected residuals of a shell fragment wound 
of the right scapula are not shown to result in severe injury 
of both Muscle Groups I and II.  

5.  The service-connected residuals of a shell fragment wound 
of the right scapula, Muscle Group I, effective from November 
1, 1994, are not productive of unusual or exceptional 
disability factors such as to warrant extraschedular 
consideration.  

6.  A scar of the right posterior shoulder, residual of a 
shell fragment wound of the right scapular area, was shown to 
be superficial and tender on objective examination on June 
30, 1999.  

7.  The residuals of a shell fragment wound of the right 
scapula, Muscle Group I, with additional damage to Muscle 
Groups II and IV, resulted in aggregate impairment of the 
right upper extremity reflective of severe muscle injury, 
effective from January 23, 1969.  

8.  The residuals of a shell fragment wound of the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock, Muscle Group XVII, effective from 
January 23, 1969, are productive of no more than moderate 
muscle injury.  

9.  A scar of the mesial superior aspect of the left buttock, 
residual of a shell fragment wound, was shown to be 
superficial and tender on objective examination on June 30, 
1999.  

10.  A shell fragment lodged in T-6 is productive of no more 
than moderate injury of Muscle Group XX, effective from June 
5, 1995.  

11.  The service-connected shrapnel fragment lodged in T-6 is 
productive of no more than moderate limitation of motion of 
the dorsal spine, effective from June 5, 1995.  

12.  It is not shown that the shrapnel fragment lodged in T-6 
resulted in a fracture of the vertebra with demonstrable 
deformity of the vertebra itself.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a shell fragment wound of the right scapula, 
Muscle Group I, effective from November 1, 1994, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), Part 4, Diagnostic Codes 5301, 5323 (as in 
effect before and after July 3, 1997).  

2.  The criteria for a separate 10 percent evaluation for a 
superficial scar of the right posterior shoulder, residual of 
a shell fragment wound of the right scapula, have been met, 
effective from June 30, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

3.  The criteria for a 40 percent evaluation for residuals of 
a shell fragment wound of the right scapula, Muscle Group I, 
effective from January 23, 1969, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Codes 
5301, 5302, 5304 (effective before July 3, 1997).  

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the lumbodorsal 
fascia with involvement of the mesial superior aspect of the 
left buttock, effective from January 23, 1969, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.73, Diagnostic Code 5317 (effective before and after July 
3, 1997).  

5.  The criteria for a separate 10 percent evaluation for a 
superficial scar of the mesial superior aspect of the left 
buttock, residual of a shell fragment wound, have been met, 
effective from June 30, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for a shrapnel fragment lodged in T-6, effective from June 5, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5320 (effective 
before and after July 3, 1997).  

7.  An evaluation in excess of 10 percent for a shrapnel 
fragment lodged in T-6 with resultant loss of motion, 
effective from June 5, 1995, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (1999).  

8.  An additional 10 percent evaluation for a shrapnel 
fragment lodged in T-6 based on a fracture of T-6 with 
demonstrable deformity of the vertebral body is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Factual Background

The veteran's original claim for VA compensation benefits was 
received in November 1969, but in February 1970 only some of 
his service medical records were associated with the record.  
Following a VA examination in March 1970, as well as the 
receipt of other evidence, the RO in April 1970 granted 
service connection for residuals of shell fragment wounds 
sustained in service, as well as for residuals of a brain 
concussion.  Among the disabilities for which service 
connection was established were residuals of a shrapnel wound 
of the right scapula, Muscle Group I, midportion, scar, 
asymptomatic, for which a noncompensable rating was assigned 
under Code 5301 of the rating schedule, effective from 
separation from service.  Service connection was also granted 
for residuals of a shrapnel wound of the left buttock, mesial 
aspect, Muscle Group XVII, asymptomatic, scar, for which a 
noncompensable evaluation was assigned under Code 5317, 
effective from separation.  As all of the veteran's service-
connected disabilities were rated noncompensably disabling, a 
10 percent evaluation was granted under the predecessor 
regulation to 38 C.F.R. § 3.324 because it was the opinion of 
the rating board that the combined disabilities would affect 
the veteran's industrial capacity.  

The record indicates that the veteran appeared with his 
representative before the rating board in June 1970 and 
complained that several of his shell fragment wounds were 
symptomatic.  In a rating decision dated June 3, 1970, 
10 percent evaluations were assigned for several of the 
service-connected disabilities.  The rating board found the 
shrapnel wound to the right scapula to be symptomatic.  The 
left buttock shell fragment wound was also reclassified as a 
shrapnel wound, lumbodorsal fascia, with "some" involvement 
of the mesial superior aspect of the left buttock, and rated 
10 percent disabling under Code 5399-5317, effective from 
separation.  The combined service-connected evaluation was 
30 percent, effective from separation.  Although the veteran 
was notified of this determination later in June 1970, he did 
not initiate a timely appeal.  

In a rating decision dated in December 1994, the RO evaluated 
the left buttock shell fragment wound under Diagnostic Code 
7804; the wound had previously been rated under Diagnostic 
Code 5399-5317.  It is from the December 1994 rating decision 
that the veteran initiated this appeal.  In a rating decision 
dated in April 1996, the RO continued the 10 percent 
evaluations for the right scapular and left buttock wound 
residuals.  

The service medical records and other evidence before the 
rating board in June 1970 showed that the veteran was wounded 
on two separate occasions during his service in Vietnam.  In 
January 1968, he sustained fragment wounds of the right arm, 
both lower extremities, and right flank as a result of enemy 
grenade fragments.  He was wounded again in May 1968, and 
when examined by VA in March 1970, he reported that he had 
incurred shrapnel wounds in the buttocks and right shoulder, 
as well as a bullet crease on top of his head.  However, the 
actual clinical records showing hospitalization for the 
wounds sustained in May 1968 were not of record when the 
rating board considered this case in 1970.  

The November 1968 separation examination report, which was 
before the rating board in 1970, shows that there was a 1.3 
by 1.1-centimeter metallic density on the posteroanterior 
projection of a chest X-ray.  The metallic density appeared 
adjacent to the proximal end of the sixth rib at about the 
articulation of the sixth rib and the sixth dorsal vertebral 
transverse process.  This was felt to be most consistent with 
a metallic shrapnel fragment or bullet wound.  It appeared to 
be lodged within the 5th or 6th vertebral body, anteriorly.  
There was a fracture of the sixth rib on the right, which had 
healed, and a possible fracture of the seventh rib on the 
right.  There were metallic fragments in the soft tissue of 
the right lateral thoracic wall at approximately the level of 
the 10th rib on the right.  However, clinical examination 
revealed only scars on both legs, the right hip, and the 
back.  In a report of medical history associated with the 
separation examination, the examiner noted that the veteran 
had sustained shrapnel wounds "x 2" without fracture or 
residual pain.  

On a VA general medical examination in March 1970, it was 
reported that the veteran was in good health until January 
1968, when he was wounded by grenade fragments affecting 
mostly his right side.  It was further reported that in May 
1968, he sustained fragment wounds from a grenade involving 
the left buttock and right shoulder.  It was reported that 
after the fragments were removed, he was evacuated to Japan 
and then to Fort Carson, Colorado.  There were no 
complications of the healing of the wounds.  It was reported 
that he had no current complaints and was occupied full time 
at a filling station.  His history by systems was entirely 
normal.  On examination, there was a ragged scar "about 4 by 
3 inches of skin of the right shoulder blade."  There was a 
scar measuring about 3 inches by 1/2 inch located at the 
level of the 12th rib on the right.  There was also a gluteal 
scar measuring about 3 inches by 1/2 inch, which was 
described as quite ragged, was noted in the medial portion of 
the "right" (left) gluteus muscle.  On the upper posterior 
part of the right thigh was a scar measuring about 4 inches 
in length and varying from 1/2 to 3/4 inches in width.  All 
of the wounds described were found to be well healed, 
completely decolorized, and asymptomatic.  They involved no 
atrophy or loss of function of the underlying muscles or loss 
of function of any of the parts involved.  Black and white 
photographs associated with the examination report show scars 
on the right posterior chest, right flank, right hip, right 
arm, and left buttock.  The diagnosis was multiple shell 
fragment wounds as described.  

On special surgical examination by VA in March 1970, multiple 
scars were noted which included a 4-inch by 1 1/2-inch scar 
on the right scapular area, a 1/2-inch round scar on the 
right flank and a 2-inch scar on the right flank.  There was 
also a 3-inch by 1/2-inch scar on the left buttock, a 2 1/2-
inch scar on the right posterior iliac crest area, and a 
3 1/2-inch scar on the right lateral buttock.  No sensory 
defect or loss of strength was associated with these scars.  
The veteran had full range of motion and strength in the 
upper extremities, back, and lower extremities.  He walked 
without a limp and was able to walk on the balls of his feet 
and on his heels.  He could squat fully.  He had normal 
straight leg raising, bilaterally.  His reflexes were normal 
in both the upper and lower extremities.  No sensory loss was 
found.  Chest X-rays showed a very smoothly defined, rounded-
cornered, rectangular, metallic density that, in frontal 
view, superimposed upon the right side of the body of D-5 
below the pedicle.  The radiologist's impression was that the 
soft tissues appeared to be normal but that there was 
apparently an old metallic foreign body as described.  The 
diagnostic impression was multiple scars from shrapnel and 
bullet wounds.  

In February 1988, additional service medical records were 
received consisting of the clinical records that showed the 
veteran's hospitalization in June and July 1968 for shrapnel 
wounds received the previous May.  The records show that in 
May 1968, the veteran sustained multiple fragment wounds that 
penetrated the right scalp, right back and left buttock 
without artery or nerve involvement.  On the date of injury, 
the wounds were debrided.  About 12 days later, he underwent 
delayed primary closure (DPC) of the wounds.  The veteran was 
evacuated to a service hospital in the United Sates, where he 
was admitted in early June with healing wounds from injuries 
sustained in Vietnam.  X-rays taken at a field hospital about 
a week following the wounds showed a small cortical fracture 
of the inferior surface of the posterior right sixth rib.  
There was a lung contusion posteriorly beneath this and there 
was a metallic, cylindrical object within the posterosuperior 
mediastinum, just to the right of midline.  It appeared in 
the area of the takeoff of the brachycephalic vessels.  It 
was very close to the vena cava.  Chest X-rays taken on 
hospitalization in the United States revealed the presence of 
a metallic object that appeared to lie anterior to the fifth 
thoracic vertebra; the X-rays were otherwise unremarkable.  
When examined on admission to the service hospital, it was 
reported that the chest showed a healing delayed primary 
closure skin wound over the right scapula without 
inflammation.  The chest was clear to percussion and 
auscultation.  There was also a 4-inch transverse delayed 
primary closure cicatrix, which was healing well, on the left 
buttock.  The impression was multiple fragment wounds of the 
right scalp, posterior chest and left buttock without nerve 
or artery involvement; fractures of the right scapula and 
sixth rib; and S1 and 2 contusion, resolved.  Two days 
following admission, the veteran was placed on convalescent 
leave.  After completion of his convalescent leave, he was 
discharged to duty in July 1968.  

In June 1995, the veteran submitted a copy of a clinical 
record cover sheet showing that he had been admitted to the 
12th Evacuation Hospital in May 1968 after sustaining 
penetrating wounds of the scalp, back and left buttock 
earlier that day.  His wounds were debrided under general 
anesthesia on day of admission.  It was reported that X-rays 
had been taken, and the veteran was transferred to another 
service hospital for further treatment.  The pertinent 
diagnoses were penetrating wounds of the back and left 
buttock and fractures of the right 6th rib and right scapula 
secondary to the back wound.  A contusion of the right upper 
lobe of the lung was also diagnosed.  

In a statement dated in May 1995, Dr. Pelton, a private 
physician, reported that he had reviewed materials furnished 
by the veteran that included service records pertaining to 
the veteran's injuries sustained in May 1968, radiological 
reports and films from a VA medical center that visualized 
the lumbosacral and thoracic spine and pelvis, and a list of 
muscle groups listed in 38 C.F.R. § 4.73.  Dr. Pelton stated 
that the shrapnel that caused the veteran's right shoulder 
wound fracturing the scapula and 6th rib was now embedded in 
the body of T6.  Dr. Pelton said that this fragment would 
"most definitely" have penetrated the trapezius and levator 
scapulae muscles of Muscle Group I, as well as the 
infraspinatus muscle of Muscle Group IV.  Dr. Pelton stated 
that the extrinsic and intrinsic muscles of the shoulder 
girdle would have been involved.  Dr. Pelton reported that 
the veteran also had an entrance wound from shrapnel in the 
left lumbosacral area with radiographic evidence of shrapnel 
located within the soft tissues in the left inguinal region 
just beneath the level of the inferior ramus.  He reported 
that the course this shrapnel would have traveled definitely 
would have involved the gluteus minimus muscle of Muscle 
Group XVII.  The shrapnel also certainly would have traversed 
the adductor magnus muscles and possibly the adductor brevis 
muscles of Muscle Group XV.  En route from the left 
lumbosacral area to the current position of the shrapnel, the 
shrapnel certainly would have traveled through Muscle Group 
XVIII as well, although he could not specify the muscles of 
that group involved.  Dr. Pelton stated that the veteran, on 
examination in March 1995, exhibited no substantial loss of 
range of motion or acute impairment.  However, he complained 
of fatigue, weakness and pain after moderate use of the 
affected muscles.  

In a memorandum to the hearing officer dated in September 
1995, a VA physician, apparently from the RO, discussed the 
right posterior shoulder and left buttock shrapnel wounds.  
The physician noted that he had reviewed the service medical 
records, VA examination findings in March 1970, and the 
statement from Dr. Pelton dated in May 1995.  The physician 
stated that as an Army surgeon, he had treated many gunshot 
wounds and shell fragment wounds.  

The VA physician stated that the shrapnel that struck the 
right scapular area entered laterally on an acute angle to 
the trunk, passing beneath the scapula and following the 6th 
rib to the body of 6th thoracic vertebra.  The physician 
reported that the course of a shrapnel fragment or bullet is 
always a bit problematic but that the location and evidence 
suggest that the muscles beneath the scapula were damaged, 
including the subscapular and serratus anticus, Muscle Group 
XXI.  The scapula was also fractured and the fragment was 
lodged in the body of the 6th thoracic vertebra, 
demonstrating damage to Muscle Group I.  Diagnostic codes 
5301 and "5322" [5321] would be involved in this shell 
fragment wound injury, according to the physician.  

The VA physician reported that the shell fragment injury to 
the left lumbar area, in the region of the second sacral 
segment but somewhat lateral to it, terminated in the left 
inguinal region.  Because of its terminal position, it was 
assumed that the fragment traveled anteriorly and involved 
the iliacus and psoas muscles, Muscle Group "IV" [XVI].  
The physician stated that although its kinetic energy was 
less than a high-speed bullet, it was considerable.  He 
indicated that in each case, the energy absorption of the 
injury did considerable damage along the course of the 
fragment.  

Pertinent Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not in their practical effect more favorable to him than 
those in effect prior to that date.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, the effective date of any increase in 
the service-connected evaluation under the new rating 
criteria may be no earlier than the effective date of the new 
rating criteria.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000).  

In considering evaluation for disability due to muscle 
injury, consideration is given to the degree to which the 
ability of a muscle or muscle group to perform its full work 
is impaired.  38 C.F.R. § 4.51 (effective prior to July 3, 
1997).  The principal symptoms of muscle injuries are 
weakness, undue fatigue or pain, and uncertainty or 
incoordination.  38 C.F.R. § 4.50 (effective prior to July 3, 
1997).  

Four grades of severity of disabilities due to muscle 
injuries are recognized for rating purposes:  Slight, 
moderate, moderately severe and severe.  The disability 
picture is based on the cardinal symptoms of muscle 
disability mentioned above, on the objective evidence of 
muscle damage, and on the cardinal signs of muscle disability 
(loss of power, lower threshold of fatigue, and impairment of 
coordination).  38 C.F.R. § 4.54 (effective prior to July 3, 
1997).  

On and after July 3, 1997, the cardinal signs and symptoms of 
muscle disability for rating purposes are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (1999).  

Prior to July 3, 1997, moderate muscle disability was shown 
by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b).  

Moderately severe muscle disability from a missile wound 
contemplated a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence showed hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file showed consistent complaint of the 
cardinal symptoms of muscle wounds.  Objective findings 
included entrance scars that were relatively large and so 
situated as to have indicated the track of the missile 
through important muscle groups.  There were indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of the normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (effective prior 
to July 3, 1997).  

Severe muscle disability from a missile wound contemplated a 
through-and-through or deep penetrating wound by a high 
velocity missile, or large or multiple low velocity missiles, 
or the explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or with 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrization.  The service 
department records contained the same findings as for 
moderately severe disability of muscles, in aggravated form.  
Objective findings included extensive ragged, depressed, and 
adherent scars of the skin so situated as to have indicated 
wide damage to muscle groups in the track of the missile.  X-
ray examination might show minute multiple scattered foreign 
bodies that indicated the spread of intermuscular trauma and 
the explosive effect of the missile.  Palpation showed 
moderate or extensive loss of deep fascia or of muscle 
substance.  Soft or flabby muscles were shown in the wound 
area.  Muscles did not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side, or of coordinated movements, showed positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration was not present, but a 
diminished excitability to faradic current compared with the 
sound side might be present.  Visible or measured atrophy 
might or might not be present.  Adaptive contraction of the 
opposing group of muscles, if present, indicated severity.  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone, without true skin covering, in an area where bone was 
normally protected by muscle, indicated severe injury.  
Atrophy of muscle groups not included in the track of the 
missile, particularly of the trapezius and serratus in wounds 
in the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
might be included in the severe group if there was sufficient 
evidence of severity.  38 C.F.R. § 4.56(d) (effective prior 
to July 3, 1997).  

Under the rating schedule, as amended, a finding of moderate 
muscle disability is shown by through-and-through or deep 
penetrating wounds of short track from a single bullet, a 
small shell or a shrapnel fragment, without the explosive 
effect of a high velocity missile, residuals of debridement, 
or prolonged infection.  The service department record or 
other evidence of inservice treatment for the wound shows 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of the missile through muscle tissue.  There is some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (1999).  

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound.  The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile;  

(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where the bone is normally 
protected by muscle;  

(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests;  

(D) Visible or measurable atrophy;  

(E) Adaptive contraction of an opposing group 
of muscles;  

(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle;  

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

38 C.F.R. § 4.56(d)(4).  

As the veteran is right handed, his dominant upper extremity 
is involved.  Under Diagnostic Code 5301, a 10 percent rating 
is warranted for moderate injury to Muscle Group I (extrinsic 
muscles of the shoulder girdle) of the major upper extremity; 
a 30 percent rating is warranted for moderately severe 
injury; a 40 percent evaluation is for application when 
severe injury is demonstrated.  38 C.F.R. § 4.73, Diagnostic 
Code 5301.  

Under Diagnostic Code 5302, a 20 percent rating is warranted 
for moderate injury to Muscle Group II (extrinsic muscles of 
the shoulder girdle) of the major upper extremity; a 30 
percent rating is warranted for moderately severe injury; a 
40 percent evaluation is for application when severe injury 
is demonstrated.  38 C.F.R. § 4.73, Diagnostic Code 5302.  

Under Diagnostic Code 5304, a 10 percent rating is warranted 
for moderate injury to Muscle Group IV (intrinsic muscles of 
the shoulder girdle) of the major upper extremity; a 20 
percent rating is warranted for moderately severe injury; a 
30 percent rating is warranted where severe injury is 
demonstrated.  38 C.F.R. § 4.73, Diagnostic Code 5304.  

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XXIII (muscles of the side and back of the neck:  
Suboccipital; lateral vertebral and anterior vertebral 
muscles).  A 20 percent evaluation is warranted for 
moderately severe injury.  A 30 percent evaluation requires 
severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5323.  The 
function of these muscles is movements of the head, and 
fixation of shoulder movements.  Id.  

Analysis

A.  Evaluation in excess of 40 percent for residuals of a 
shell fragment wound of the right scapula from November 1, 
1994

The veteran is currently in receipt of the maximum evaluation 
for injury to Muscle Group I under Diagnostic Code 5301 of 
the rating schedule.  See 38 C.F.R. § 4.73.  However, an 
increased evaluation is warranted where it is shown that the 
extrinsic muscles of the shoulder girdle (Muscle Groups I and 
II), which act on the shoulder as a whole, are severely 
injured; this has the effect of elevating the rating for the 
muscle injury to that for ankylosis of the shoulder joint at 
an unfavorable angle.  38 C.F.R. § 4.55(d) (effective prior 
to July 3, 1997).  This rule is unchanged under 38 C.F.R. § 
4.55(c)(2) (1999).  

Unfavorable ankylosis of the shoulder joint (scapulohumeral 
articulation) of the major upper extremity warrants a 50 
percent evaluation under Diagnostic Code 5200.  

However, the evidence of record does not show that Muscle 
Group I and Muscle Group II sustained severe damage such as 
to warrant a rating for unfavorable ankylosis of the shoulder 
joint.  Indeed, it was only by considering the damage to 
Muscle Group I in conjunction with Muscle Group XXIII that 
the RO was able to articulate a rationale for the 40 percent 
rating assigned in the rating decision of September 1999.  

Here it is important to consider the functions of the 
identified muscle groups.  Muscle Group I functions to 
upwardly rotate the scapula and to elevate the arm above 
shoulder level.  38 C.F.R. § 4.73, Diagnostic Code 5301.  The 
function of Muscle Group II is depression of the arm from 
vertically overhead to hanging at the side; downward rotation 
of the scapula; and acting with Muscle Group III in the 
forward and backward swing of the arm.  38 C.F.R. § 4.73, 
Diagnostic Code 5302.  Yet VA examinations in 1970 showed 
that the veteran had normal flexion and extension of the 
right shoulder, albeit with some pain, fatigue and weakness 
of the arm.  The goniometric measurements performed in July 
1999 show normal flexion, with 60 degrees of lost extension, 
thus bordering on a moderate loss of right shoulder 
extension.  This evidence fails to demonstrate severe injury 
to both muscle groups.  

The initial wound apparently involved grenade fragments of 
deep penetration, but there was no shattering of bone 
fragments or artery or nerve involvement.  There was 
debridement under anesthesia and delayed primary closure of 
the wound with a residual ragged scar, but the scar does not 
seem to be adherent to underlying bone.  There is no showing 
of moderate or extensive loss of deep fascia, muscle 
substance, or soft or flabby muscles in the wound area.  VA 
examinations conducted in March 1970 showed that the veteran 
had full range of motion and strength in the upper 
extremities.  His reflexes were normal in the upper 
extremities, and no sensory deficit was found.  

As indicated, tests of muscle strength compared with the 
sound side did not show positive evidence of severe 
impairment of function.  There was no measured or visible 
atrophy of the shoulder muscles or adaptive contraction of 
the opposing group of muscles.  Adhesion of the scar to the 
scapula was not shown.  Moreover, there is no indication of 
atrophy of muscle groups not included in the track of the 
missile, or evidence of traumatic muscular dystrophy or 
progressive sclerosing myositis of the shoulder muscle 
groups.  See 38 C.F.R. § 4.56(d) (effective prior to July 3, 
1997).  The Board is of the opinion that the new criteria 
regarding severe muscle injuries are essentially unchanged 
from the criteria previously in effect.  See 38 C.F.R. § 
4.56(d)(4) (1999).  

The evidence following the initial post service VA 
examinations does not show a clinical picture consistent with 
severe injury to Muscle Groups I and II.  

On VA orthopedic examination in June 1999, no objective 
evidence of pain was noted on range of motion of the 
shoulder.  The veteran showed no wincing, grimacing, or other 
behavior indicative of pain.  In addition, no weakness was 
noted either before or after repeated range of motion 
testing.  A shrapnel wound of the right scapula was 
diagnosed.  The examiner found that a number of muscle groups 
were involved.  The veteran also had residual pain in that 
area, especially with use of his arm.  Although there was no 
shoulder weakness, he had numbness of the scar and increased 
pain and fatigability with use of the shoulder such that he 
did not do repeated or heavy activity with the right arm.  
There was no loss of motion with repeated use or flare-ups, 
but there was increased pain.  The examiner stated that the 
muscles involved (and their muscle groups) were:  Teres major 
(II); infraspinatus (IV); rhomboid major (II); trapezius (I); 
longissimus thoracis (XX); the thoracolumbar fascia (XX); 
splenius cervicis (XXIII); spinalis thoracis (XX); 
iliocostalis (XX); semispinalis (XX); multifidus (XX); 
levatores costarum (XX); and the interspinalis (XX).  

Goniometric measurements in July 1999 showed that the veteran 
had active and passive flexion of the right shoulder to 180 
degrees (normal); active and passive extension to 60 degrees 
(normal, according to the examination report); active and 
passive abduction to 180 degrees (normal); and active and 
passive external rotation to 90 degrees (normal).  He had 
active internal rotation to 65 degrees and passive internal 
rotation to 73 degrees (normal is to 90 degrees).  

Because the veteran is currently in receipt of the maximum 
schedular evaluation for the shell fragment wound injury of 
his right scapula under Diagnostic Code 5301, the Board has 
considered possible entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

An extraschedular evaluation may only be granted in the first 
instance by officials at the VA Central Office listed in the 
regulation.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  
Those officials are the VA Under Secretary for Benefits 
(formerly the Chief Benefits Director) and the Director of 
the VA Compensation and Pension Service.  The provisions of 
38 C.F.R. § 3.321(b)(1) were provided to the veteran and his 
attorney-representative in the supplemental statement of the 
case that was issued in September 1999.  The RO did not refer 
the case to the VA Central Office for extraschedular 
consideration.  

Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The veteran's right scapular wound has not resulted in recent 
years in frequent periods of hospitalization.  Although he 
been examined on a number of examinations for compensation 
purposes, inpatient treatment has not been needed.  

The service-connected right scapular wound has undoubtedly 
resulted in some interference with employment.  However, the 
examiner in June 1999 reported that after the veteran 
returned to civilian life, he worked as a mechanic at a 
filling station for 17 years.  Although he could work under 
the hood of a car without problems, the veteran stated that 
he had trouble working underneath a car because working with 
his right arm elevated really bothered him, so he did not do 
that kind of work.  After 17 years, he went to work as a 
veterans service officer.  On VA orthopedic examination on 
June 30, 1999, the veteran complained of a continuous 
baseline pain of about two in the area of the shoulder blade 
and the scar.  Activities that involved using the arm, 
especially with any abduction at all caused more discomfort.  
He had aching pain if he performed such activities as mowing 
the lawn or bringing in groceries.  Even writing for 10 to 15 
minutes caused the discomfort in the shoulder blade to 
increase.  There was no numbness or weakness of the arm or 
thoracic area at all.  He said that he had enough discomfort 
with elevation of the arm that he would change a light bulb 
by using his left hand.  (The examiner noted that the veteran 
is right handed.)  If he got something out of an overhead 
cupboard, he would use the left hand, and if it needed to be 
lifted with two hands, he would get up on a stool so that he 
did not have to elevate his right arm as far.  He stated that 
the shoulder itself was not particularly stiff.  The range of 
motion was good, but he had pain and tired easily with 
activities.  He did not notice any redness, heat, or swelling 
of the shoulders.  He was not sure if there were any weakness 
of the arm.  It was more the discomfort that seemed to limit 
the activity.  When he had kids, he especially noticed that 
throwing would bother him.  

The more the veteran did, the more it would hurt, but he 
would persist with the activity, such as mowing the lawn, 
until it was completed.  If he used his right arm repeatedly 
casting and fishing, he would have pain, but he would 
continue to do it.  His most strenuous activity currently was 
mowing the lawn.  He had a power mower that was not self-
propelled.  Activities that he would not do because of his 
scapular injury were shoveling and raking-type activities.  
Driving bothered his right posterior shoulder and scapular 
area, even if he had his hand positioned low on the steering 
wheel.  He therefore used his left hand for driving.  
However, the examiner reported that the veteran had not 
missed any work or changed any of his social or recreational 
plans because of any of his injuries.  

Although there has been some interference with employment, 
marked interference with employment as a result of the 
service-connected right scapular injury is not demonstrated.  
The Board observes, moreover, that the rating schedule is 
designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the rating currently assigned.  Based on these 
considerations, the Board finds that the RO did not err in 
not referring this claim to the Director of the Compensation 
and Pension Service for an initial determination.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

It follows that an increased rating for the service-connected 
right scapular shell fragment wound is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

However, the orthopedic examination in June 1999 showed that 
the veteran had a 10-centimeter irregular scar at the 
inferolateral portion of the right scapula that extended to 
the posterior axillary line area.  At its widest point, it 
measures two centimeters.  There was mild superficial 
fixation of the scar to underlying subcutaneous tissue, and 
there was some hypertrophy and irregularity of the scar.  The 
scar was mildly tender on palpation, as was the inferior 
portion of the scapular border.  The scar was also described 
as numb.  There was no scar over the thoracic spine.  

The record is equivocal as to whether the right shoulder scar 
is adherent to underlying tissue or is effectively 
superficial.  However, the evidence does not seem to show 
that the scar results in any limitation of function of the 
affected part.  The Board will therefore accord the veteran 
the benefit of the doubt and find that the scar herein 
described is superficial.  38 U.S.C.A. § 5107(b).  A separate 
compensable evaluation for the scar is therefore warranted 
under the holding in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), because it is shown to be mildly tender on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The evaluation is effective from the date of the 
orthopedic examination on June 30, 1999, revealing that the 
scar was both superficial and tender on objective 
demonstration.  

B. Evaluation in excess of 30 percent for residuals of a 
shell fragment wound of the right scapula, effective from 
January 23, 1969

The record shows that additional service medical records 
relating to the shell fragment wound of the right posterior 
shoulder were received by the RO in February 1988 and were 
not before the rating board in April and June 1970.  The 
rating decision of June 3, 1970, was reconsidered in the 
rating decision of December 8, 1994, on the basis of the 
newly received additional service medical records and a 10 
percent rating was continued, effective from January 23, 
1969, the day following the veteran's separation from 
service.  The 30 percent evaluation granted by the Board in 
January 1997, and preserved by the Court when it vacated the 
Board's decision, was effective from January 23, 1969, the 
day following the veteran's separation from service.  When 
the RO in September 1999 granted a 40 percent rating for 
residuals of a shell fragment wound of the right scapula, 
Muscle Group I, and made it effective from November 1, 1994, 
this had the effect of continuing the 30 percent rating for 
the right shoulder wound, effective from separation.  

The veteran has long maintained that he is entitled to a 40 
percent evaluation effective from separation.  He cites to 
language in the Board's prior decision and to the provisions 
of 38 C.F.R. § 3.156(c) (1999), which provide in pertinent 
part:  

The retroactive evaluation of disability 
resulting from disease or injury 
subsequently service connected on the 
basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.  

See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings).  

The veteran in this case filed his initial application for 
compensation benefits within a year of his separation from 
service.  He is correct in asserting that he is entitled to 
an evaluation over the entire period since his separation 
from service under 38 C.F.R. § 3.156(c) if the evidence 
supports the evaluation contended for.  However, the statute 
providing that the effective date of an award of disability 
compensation is the day following the date of discharge if 
application is received within one year of discharge 
(38 U.S.C.A. § 5110(b)(1)) does not require that the 
effective date for the specific level of evaluation 
ultimately granted be retroactive to the date of discharge 
where that rating level did not accord "with the facts 
found" at the time.  Meeks v. West, 12 Vet. App. 352, 354-55 
(1999), aff'd, 216 F.3d 1363 (Fed. Cir. 2000).  See 
38 U.S.C.A. § 5110(a) (West 1991) (unless specifically 
provided otherwise, the effective date of an award of 
compensation based on an original claim shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of application therefor).  

The question thus presented is whether the evidence of record 
shows that the veteran had severe injury of Muscle Group I 
involved between January 23, 1969 - the day following 
separation - and November 1, 1994 - the effective date of the 
award of a 40 percent evaluation for the service-connected 
disability.  

The RO in September 1999 elevated the rating to 40 percent on 
the basis of involvement of the muscle group affecting 
movements of the head and fixators for shoulder movements 
(Muscle Group XXIII).  Muscle Group XXIII is not in the same 
anatomical region for rating purposes as Muscle Group I.  See 
38 C.F.R. § 4.55(b) (1999); 38 C.F.R. § 4.54 (effective prior 
to July 3, 1997).  However, both muscle groups affect the 
shoulder joint.  Under the new rating criteria, the combined 
evaluation of injury to muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d) (1999).  Intermediate ankylosis of the shoulder 
joint warrants a 40 percent rating under Diagnostic Code 
5200.  Thus, the rating currently assigned is the maximum 
allowable under the special rules for rating such injuries 
set forth in the rating schedule as amended.  The Board 
observes that 38 C.F.R. § 4.55(e) (1999) provides that for 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  This rule is without 
application with respect to this aspect of the appeal 
because, as noted, Muscle Groups I and XXIII are in different 
anatomical regions but affect the same joint.  

Under the principles for combined ratings of gunshot wounds 
involving muscle injuries previously in effect, muscle 
injuries in the same anatomical region, such as the shoulder 
girdle and arm, were not to be combined; instead, the rating 
for the major muscle group affected was to be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, "according to the severity of the aggregate 
impairment of function of the extremity."  38 C.F.R. 
§ 4.55(a) (effective prior to July 3, 1997).  This rule was 
equally inapplicable because of the different anatomical 
regions occupied by Muscle Groups I and XXIII.  

Under the old rating criteria, two or more severe muscle 
injuries affecting the motion, particularly the strength of 
motion, about a single joint could be combined but could not 
in combination receive more than the rating for ankylosis of 
that joint at an intermediate angle, except that with severe 
injuries involving the shoulder girdle and arm, the 
combination could not exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint.  38 C.F.R. § 4.55(b) 
(effective prior to July 3, 1997).  The Board notes, however, 
that the injuries to Muscle Group I and to Muscle Group XXIII 
are not shown to have been individually severe.  This rule is 
therefore not for application.  

The RO established the date of the claim for an increased 
evaluation in November 1994 as the effective date for the 
grant of a 40 percent evaluation for the right scapular shell 
fragment wound residuals.  However, the evidence suggests 
that the shell fragment wound residuals had become largely 
static by the time of the VA examinations in 1970.  This in 
turn indicates that the severity of the shell fragment wound, 
if severe now, was severe then.  However, a grant of a 40 
percent evaluation retroactive to separation on the basis 
used by the RO would require the Board to ignore the 
limitations contained in the regulations cited above.  

The Board therefore turns to a consideration of the injuries 
to the muscle groups in the same anatomical region, which the 
examiners have identified as Muscle Groups I, II and IV.  A 
retroactive grant of a 40 percent rating would be warranted 
if it can be shown that the damage to muscle groups in the 
same anatomical region - here the shoulder girdle and arm - 
could be elevated to a severe degree.  

The injury to Muscle Group I has been rated moderately severe 
under Diagnostic Code 5301 since separation.  The goniometric 
measurements in July 1999 suggested that the veteran had 
normal extension of the right arm to 60 degrees.  This might 
be clinically true, but Plate I of 38 C.F.R. § 4.71 (1999) 
shows that the normal range of motion of the shoulder on 
forward elevation (flexion) is from zero degrees (arm at the 
side) to 180 degrees (arm straight overhead); 90 degrees of 
flexion is achieved when the arm is parallel with the floor.  
The Board is bound by what the regulation establishes as 
normal shoulder extension, despite the examination report 
suggesting a different range of normal shoulder extension.  

As noted above, the functions of Muscle Group II include 
depression of the arm from vertically overhead to hanging at 
the side (arm extension).  38 C.F.R. § 4.73, Diagnostic Code 
5302.  The function of Muscle Group IV is stabilization of 
the shoulder against injury in strong movements, holding the 
head of the humerus in the socket; abduction; and outward and 
inward rotation of the arm.  38 C.F.R. § 4.73, Diagnostic 
Code 5304.  The veteran had normal abduction and external 
rotation of the right arm on VA examination in 1999, although 
the range of internal rotation of the arm on active range of 
motion testing approached moderate in degree (65 degrees out 
of a normal of 90).  

The evidence set forth above indicates that the veteran had 
moderate injury to Muscle Group II, as manifested by moderate 
limitation of right arm extension, and no more than moderate 
injury to Muscle Group IV, as manifested by moderate 
limitation of internal rotation of the right arm.  The 
provisions of 38 C.F.R. § 4.55(e) (1999) are not applicable 
because Muscle Groups I, II, and IV affect the same joint.  
Moreover, an increased rating under 38 C.F.R. § 4.55(e) could 
not be earlier than the effective date of the change - here, 
July 3, 1997.  See 38 U.S.C.A. § 5110(g) (West 1991).  

However, when viewed in the light of the veteran's 
occupational history, the Board concludes that the severity 
of the aggregate impairment of function of the veteran's 
right upper extremity due to injuries to Muscle Groups I, II 
and IV approximates the criteria required for elevation of 
the rating under Diagnostic Code 5301 to that of severe.  See 
38 C.F.R. § 4.55(a) (effective prior to July 3, 1997).  It 
follows that a 40 percent evaluation is warranted for 
residuals of a shell fragment wound of the right scapula, 
effective from January 23, 1969.  In reaching this 
conclusion, the veteran has been accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).  

C.  Evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the lumbodorsal fascia with 
involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969

The record shows that additional service medical records 
relating to the shell fragment wound of the left buttock were 
received by the RO in February 1988 and were not before the 
rating board in April and June 1970.  The 20 percent 
evaluation granted by the Board in January 1997 and preserved 
by the Court when it vacated the Board's decision is 
effective from January 23, 1969, the day following the 
veteran's separation from service.  The RO in September 1999 
continued the 20 percent evaluation for residuals of a shell 
fragment wound of the lumbodorsal fascia with involvement of 
the mesial superior aspect of the left buttock, Muscle Group 
XVII, effective from January 23, 1969.  The issue before the 
Board now is whether he is entitled to a rating in excess of 
20 percent, effective from that date.  

On VA orthopedic examination in June 1999, the examiner noted 
that the entry wound was in the left medial buttocks just 
lateral to the superior portion of the gluteal cleft.  The 
veteran recalled having a loss of rectal sensation for about 
a month at the time of the injury but indicated that he had 
recovered from that.  He did not have any problems with 
rectal pain or fecal incontinence.  His buttock area would 
bother him now if he sat for an hour.  If he stood or walked 
for one and a half or two hours, he would have a burning 
discomfort there.  He had numbness in the left mid-anterior 
thigh in a few centimeter patch and, at times, he would get 
numbness in the left posterior upper thigh.  Walking bothered 
him after a mile, although he felt that he could walk several 
miles if he had to.  He had not been laid up because of his 
buttock injury.  He noticed that at times, he might drag his 
left foot or toe.  The examiner noted that this was 
inconsistent and that he was not sure when this first became 
evident.  Apparently, there was a question of a herniated 
disc in the recent past, but this had resolved without 
intervention.  

The examiner noted that a fragment was evident just inferior 
to the inferior pubic ramus.  (X-rays of the pelvis in 
December 1994 showed an 11 by 13-millimeter metallic foreign 
body located within the soft tissues of the left inguinal 
region just beneath the level of the inferior ramus of the 
left pubic bone.  No bone abnormality was demonstrated.)  The 
muscle area was described as tired with prolonged use such as 
standing or walking.  No weakness of the hip or leg was 
noted.  There was an area of tenderness in the left anterior 
thigh.  The examiner thought that this was most likely 
secondary to meralgia paresthetica.  Meralgia paresthetica is 
a disease marked by paresthesia, pain, and numbness in the 
outer surface of the thigh, in the region supplied by the 
lateral femoral cutaneous nerve, due to entrapment of the 
nerve at the inguinal ligament.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1014 (28th ed. 1994).  However, there was 
no loss of motion with the hip area with repeated use or 
flare-ups.  X-rays seemed to show that the shrapnel fragment 
traveled caudally at first and then anteriorly just inferior 
to the pelvis.  The possible muscles involved in this injury 
included:  Gluteus maximus (XVII); gluteus medius (XVII); 
piriformis (XVIII); obturator internus (XVIII); adductor 
magnus (XV); hamstrings (semimembranosus, biceps femoris, 
semitendinosus) (XIII); quadratus femoris (XVIII); gluteus 
minimis (XVII); superior and inferior gemellus (XVIII); 
obturator externus (XVII); and iliopsoas (XVI).  (These 
include all of the muscle groups identified by Dr. Pelton in 
May 1995 and by the VA physician in September 1995.)  

The left hip showed no tenderness to palpation of the joint 
medially, laterally or posteriorly.  The sacroiliac joints 
were nontender.  The sciatic notches were negative.  Straight 
leg raising was negative.  He had full reflex and motor 
testing of the lower extremities.  There was no weakness of 
the hip, knee, ankle, or toe range of motion, including 
abduction and adduction of the hip, flexion and extension of 
the knee, and dorsi- and plantar flexion of the ankle and 
great toes.  His gait was normal, as was his stance.  There 
was no objective evidence of pain on active range of motion 
of the hip.  The veteran could do repeated deep knee bends 
without any evidence of pain or loss of strength.  

The pertinent diagnosis was shrapnel wound of the left 
posterior buttock with fragment evident just inferior to the 
inferior pubic ramus.  As indicated above, the examiner of 
the opinion that the veteran's employability had not been 
affected by any of his wounds.  She found that the veteran 
did not have any limitations on his activities because of the 
buttocks shrapnel wound.  Although he had discomfort after 
prolonged standing and walking, he was still able to continue 
with those activities and did not have to limit them.  

Goniometric measurement of "right" hip motion in 1999 
showed that the veteran had active flexion of the hip to 120 
degrees and passive flexion of the hip to 125 degrees (normal 
is to 125 degrees), and active and passive abduction of the 
right hip to 45 degrees (normal).  

A 20 percent evaluation is warranted for moderate injury to 
Muscle Group XVII (Pelvic girdle group 2); a 40 percent 
evaluation requires moderately severe injury.  A 50 percent 
evaluation is for application where severe injury is shown.  
38 C.F.R. § 4.73, Diagnostic Code 5317.  Muscle Group XVII 
consists of the Gluteus maximus, gluteus medius, and gluteus 
minimus muscles.  The functions of these muscles are 
extension of the hip; abduction of the thigh; elevation of 
the opposite side of the pelvis; and tension of the fascia 
lata and iliotibial (Maissiat's) band, acting with the tensor 
vaginae femoris muscle (of Muscle Group XIV) in postural 
support of the body steadying the pelvis upon the head of the 
femur and the condyles of the femur on the tibia.  Id.  

The functions of the other possibly involved muscle groups 
include extension of the hip and flexion of the knee (Muscle 
Group XIII); abduction and flexion of the hip and flexion of 
the knee (Muscle Group XV); flexion of the hip (Muscle Group 
XVI); and outward rotators of the thigh and stabilizers of 
the hip joint (Muscle Group XVIII).  See 38 C.F.R. § 4.73.  

The record shows, however, that none of the functions of the 
involved muscle groups has been significantly affected by the 
residuals of the shell fragment wound.  The initial wound 
following debridement and delayed primary closure resulted in 
a ragged scar, and a retained shrapnel fragment, but when 
examined by VA in 1970, the wound was well healed, completely 
decolorized and asymptomatic.  No muscle atrophy or loss of 
function of the muscle groups was identified.  On a special 
surgical examination by VA in March 1970, the veteran had 
full range of motion of the back and lower extremities.  He 
walked without a limp and was able to walk on the balls of 
his feet and on his heels.  He could squat fully and had 
normal straight leg raising, bilaterally.  His reflexes were 
normal in the lower extremities.  These findings differ 
little from those reflected in the service medical records 
and on the examinations since.  Although the veteran 
testified before a hearing officer at the RO in June 1995 
that he had pain and a burning sensation in the left cheek of 
his buttocks and left thigh, these symptoms, to the extent 
they represent manifestations of the service-connected shell 
fragment wound, are contemplated in the rating currently 
assigned.  The Board concludes that there is no basis in the 
evidence for a rating in excess of 20 percent for service-
connected residuals of a shell fragment wound of the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock, whether considered under the old 
rating criteria or the new.  

In so finding, the Board notes that under the rating 
schedule, the evaluation for the most severely injured muscle 
group will be increased by one level for compensable muscle 
group injuries that are, as here, in the same anatomical 
region (pelvic girdle and thigh) but do not act on the same 
joint.  38 C.F.R. § 4.55(e) (1999).  As indicated above, 
under the rating criteria previously in effect, muscle 
injuries in the same anatomical region were not to be 
combined; rather, the rating for the major group was to be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (effective prior to July 3, 1997).  

Under either provision, however, there must be at least 
moderate (compensable) injury to two or more muscle groups in 
the same anatomical region.  However, none of the functions 
of the potentially affected muscle groups has been shown to 
be significantly affected by residuals of the shell fragment 
wound of the lumbodorsal fascia with involvement of the 
mesial superior aspect of the left buttock.  These functions 
are mostly concerned with the motion of a joint, but the 
evidence during and after service shows little impairment of 
the affected joints (hip and knee) or any apparent impact on 
postural support of the body in steadying the pelvis upon the 
head of the femur and the condyles of the femur on the tibia.  

The Board is also of the opinion that the specific holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), is 
not applicable to the rating of muscle injuries.  In DeLuca, 
the Court held that in evaluating a service-connected 
shoulder disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups, in evaluating 
joint disabilities.  However, in Johnson v. Brown, 9 
Vet.App. 7 (1996), the Court restricted the DeLuca holding to 
disabilities evaluated on the basis of loss of range of 
motion and held that DeLuca therefore did not apply to the 
evaluation of a service-connected knee disability under 
Diagnostic Code 5257.  Id. at 11.  While limitation of motion 
is a consideration in evaluating the extent of injury in 
cases of muscle disability, the symptomatology cited by 
DeLuca is contemplated in the evaluation of muscle injuries 
from missiles under the muscle injury diagnostic codes 
contained in 38 C.F.R. § 4.73.  See DeLuca v. Brown, 8 
Vet.App. at 206-7.  As indicated above, the rating schedule 
specifically provides that muscle disability be evaluated on 
the basis of the principal symptoms of muscle injury - 
weakness, undue fatigue or pain, and uncertainty or 
incoordination, and on the cardinal signs of muscle 
disability - loss of power, lower threshold of fatigue, and 
impairment of coordination.  38 C.F.R. §§ 4.50, 4.54 (as 
previously in effect); 38 C.F.R. § 4.56(c) (as currently in 
effect).  Because the Court deemed the symptoms considered in 
DeLuca to be those over and above the measured limitation of 
motion of the affected joint, the Court found that the rule 
against pyramiding did not apply.  In this case, however, the 
symptoms contemplated by DeLuca and by the rating schedule 
for evaluating muscle injuries are essentially identical.  
The rule against pyramiding, which precludes the evaluation 
of the same service-connected disability under different 
diagnostic codes for the purpose of artificially increasing 
the service-connected evaluation, would rightly apply.  See 
38 C.F.R. § 4.14.  

Although the examiner in June 1999 noted an area of 
tenderness in the left anterior thigh that she thought was 
secondary to meralgia paresthetica, she did not attribute the 
meralgia paresthetica to the service-connected shell fragment 
wounds.  Thus, the meralgia paresthetica may not be 
considered in evaluating the shell fragment wound of the 
lumbodorsal fascia with involvement of the mesial superior 
aspect of the left buttock, Muscle Group XVII.  See 38 C.F.R. 
§ 4.14 (the use of manifestations not resulting from the 
service-connected injury is to be avoided in establishing the 
service-connected disability).  

The orthopedic examination on June 30, 1999, revealed a scar 
from the shrapnel wound of the left buttock that was medially 
just adjacent to the superior portion of the gluteal cleft.  
This measured about 8 centimeters and was slightly fixated to 
the underlying tissue and slightly depressed, though overall 
the skin was mobile in the scar area.  There was mild 
tenderness on palpation of the scar, and, as with the 
scapular scar, there was numbness in the scar itself but not 
in the surrounding skin.  

Again, the record is equivocal as to whether the buttock scar 
is truly adherent to underlying tissue or is essentially 
superficial.  Again, there is no indication that the scar 
results in any limitation of function of the affected part.  
According the veteran the benefit of the doubt, the Board 
finds that this scar is superficial.  38 U.S.C.A. § 5107(b).  
A separate compensable evaluation for the scar is therefore 
warranted under Esteban v. Brown, 6 Vet. App. at 261-62 
because it is shown to be mildly tender on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The evaluation is effective from the date of the orthopedic 
examination that revealed that the scar was both superficial 
and tender on objective examination.  

D.  Evaluation in excess of 10 percent for a shrapnel 
fragment lodged in T-6, effective from June 5, 1995

The RO has evaluated this disability by analogy to Diagnostic 
Code 5320 for injury of the spinal muscles of the thoracic 
region.  See 38 C.F.R. § 4.20.  

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XX (spinal muscles of the cervical and thoracic 
region); a 20 percent evaluation requires moderately severe 
injury.  A 40 percent evaluation is for application where 
severe injury is shown.  38 C.F.R. § 4.73, Diagnostic Code 
5320.  These muscles are the Sacrospinalis (erector spinae 
and its prolongations in the thoracic and cervical regions).  

The examiner in June 1999 noted that with respect to the 
shrapnel fragment lodged in T-6, the veteran complained of 
constant pain in that area of the spine that is exacerbated 
by activity.  He reported that the spine tired easily with 
lifting and bending and that he had increased pain with 
activity.  The examiner indicated that the muscle groups 
involved were the spinal muscles, which included, according 
to the examiner, the longissimus thoracis (XX); the 
thoracolumbar fascia (XX); spinalis thoracis (XX); 
iliocostalis (XX); semispinalis (XX); multifidus (XX); 
levatores costarum (XX); and the interspinalis (XX).  (Injury 
to the splenius cervicis (XXIII) was contemplated by the RO 
in elevating the moderately severe injury of Muscle Group I 
to severe in the 40 percent evaluation recently assigned.)  
She further noted that there are many layers to the muscles 
of the back and thoracic spine area and that it was not 
possible to know for certain the precise muscles involved.  
The examiner stated that she had listed all of the muscles in 
the involved area and that these would represent the maximum 
number of muscles involved with the shrapnel wound.  The 
Board notes that despite the involvement of multiple muscles, 
the evaluation is based on the severity of the initial injury 
together with the degree to which the shrapnel wound results 
in functional impairment of the affected area currently.  

On recent orthopedic examination, the veteran showed mild 
tenderness on percussion of the entire thoracic spine.  The 
examiner did not appreciate any localized tenderness over the 
T-6 vertebra.  The veteran had what looked like a 2-
centimeter lipoma to the left of the T-5 area, but this was 
nontender and most likely unrelated in the examiner's 
opinion.  The thoracic paraspinous muscles did not show any 
tenderness or spasm.  Although the function of Muscle Group 
XX is postural support of the body and extension and lateral 
movements of the spine, the active range of motion of the 
spine on recent orthopedic examination revealed no objective 
evidence of pain such as wincing, etc., on flexion, 
extension, rotation, and bending of the spine.  See 38 C.F.R. 
§ 4.40.  The veteran had essentially normal range of motion 
of the lumbar and cervical spine in all planes of excursion 
on both active and passive testing on Goniometric measurement 
in 1999.  (The dorsal spine moves with the lumbosacral 
spine.)  His gait and stance were normal on orthopedic 
examination in June 1999.  The Board concludes that no more 
than moderate injury of Muscle Group XX is shown and that an 
evaluation in excess of 10 percent under Diagnostic Code 5320 
is not warranted.  

In reaching the foregoing conclusion, the Board has carefully 
considered the nature of the initial wound, which left a 
shrapnel fragment embedded in T-6 but did not result in nerve 
or artery involvement.  The damage that this wound caused 
along its track has been separately evaluated under other 
diagnostic codes.  See 38 C.F.R. § 4.14 (evaluation of the 
same manifestations under different diagnoses is to be 
avoided).  A VA physician in September 1995 suggested that 
the track of the fragment in T-6 also resulted in damage to 
Muscle Group XXI, the muscles of respiration.  However, the 
veteran had good expiratory excursion on examination in June 
1999, and pulmonary function tests in 1999 showed a 
prebonchodilator FEV-1 (forced expiratory volume in one 
second) of 76 percent of predicted, while the ratio of FEV-1 
to FVC (forced vital capacity) was 80 percent.  (The veteran 
declined to have complete pulmonary function tests done; 
thus, post bronchodilator studies and DLCO (diffusion 
capacity of carbon monoxide) were not performed.)  The 
veteran stated in June 1999 that he had not noticed any 
respiratory restriction at all and that although he smoked, 
he felt that he could get a deep breath readily.  The Board 
therefore concludes that to the extent that Muscle Group XXI 
is involved, no more than slight injury to that muscle group 
is demonstrated.  Slight muscle damage to Muscle Group XXI 
equates to a noncompensable evaluation under 38 C.F.R. 
§ 4.73, Diagnostic Code 5321.  

E.  Evaluation in excess of 10 percent for residuals of a 
shrapnel fragment lodged in T-6 with resultant loss of 
motion, effective from June 5, 1995

The RO has separately evaluated the T-6 injury under 
Diagnostic Code 5291 for limitation of motion of the dorsal 
spine.  As indicated above, the veteran does not appear to 
have any measurable limitation of motion of the dorsal spine.  
However, on examination in June 1999, he complained of 
constant pain in the mid-thoracic spine area.  He rated his 
baseline pain as a three.  He said that the pain would flare 
up to a seven if he was active doing any lifting or bending.  
The spine area felt weak to him with lifting, and the area 
tired easily.  If he sat for 30 minutes, he got 
uncomfortable, and lifting and bending also caused his dorsal 
region to tire.  He was not sure if he had any stiffness in 
that area.  He reported that he had not been laid up because 
of any exacerbations of pain in the spine.  However, he used 
Motrin in an 800-milligram dose and Tylenol in a 925-
milligram dose.  On a good day, he would take his medications 
twice a day and on a bad day he would use them up to every 
four hours.  Heat or a hot shower would help his back.  
Walking did not seem to bother his back so much.  His back 
and shoulder area bothered him when he mowed the lawn.  He 
had not had any surgery or other injuries to these areas.  
Although he sought a neurosurgical consultation regarding 
removing the shrapnel, it was felt that such surgery would be 
very involved.  

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a zero percent evaluation; a 10 percent 
evaluation requires either moderate or severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  

The RO appears to have granted a 10 percent evaluation under 
Diagnostic Code 5291 on the theory that painful motion of the 
dorsal spine in this case represented a compensable 
limitation of motion despite the absence of an indication of 
actual measurable limitation of that segment of the spine.  
This would appear to be consonant with the holding of the 
Court in DeLuca v. Brown, as a group of joints (the dorsal 
spine) is involved.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997) (where claimant is receiving the maximum schedular 
rating available, remand to consider functional loss due to 
pain is not appropriate).  As the 10 percent evaluation 
assigned is the maximum available on a regular schedular 
basis, a higher rating is not warranted unless extraschedular 
evaluation is warranted.  However, even the veteran does not 
contend that any unusual or exceptional disability factors 
attend this aspect of his service-connected dorsal spine 
disability.  

Rather, the veteran maintains that he is entitled to a 
separate compensable rating under Diagnostic Code 5285 of the 
rating schedule because of the embedded shrapnel fragment in 
the body of T-6.  Where, as here, there is no spinal cord 
involvement, residuals of fracture of a vertebra are rated on 
the basis of resulting definite limited motion of the spine 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  

The service medical records reflect findings on X-ray 
examination suggesting that a shrapnel fragment was lodged 
within the 5th or 6th dorsal vertebral body anteriorly.  
Although rib fractures were visualized, a fracture of the 
vertebral body was not shown.  Service medical records 
received in February 1988 show that chest X-rays taken on 
hospitalization in the United States revealed the presence of 
a metallic object that appeared to lie anterior to the fifth 
thoracic vertebra (T-5); the X-rays were otherwise 
unremarkable.  VA chest X-rays taken in February 1994 
visualize an approximately 11 by 15-millimeter shrapnel 
fragment embedded within the anterior aspect of the body of 
T-6 in an unchanged position compared with previous 
examinations dating back to April 1988; the last examination 
was dated in October 1992.  

The record does not appear to contain a confirmation on X-ray 
examination of the dorsal (thoracic) spine that the shrapnel 
fragment resulted in an actual fracture of the spinal 
vertebra involved.  Moreover, there does not seem to have 
been demonstrable deformity of T-6, despite the presence of a 
shrapnel fragment embedded in the involved vertebra.  
Although the veteran testified in January 2000 that he had 
been told by a physician that the vertebra was "cocked 
sideways and frozen," this is not the same as describing a 
fracture resulting in demonstrable deformity.  It follows 
that an additional 10 percent evaluation under the provisions 
of Diagnostic Code 5285 is not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  


ORDER

An evaluation in excess of 40 percent for residuals of a 
shell fragment wound of the right scapula, Muscle Group I, 
effective from November 1, 1994, is denied.  

A separate 10 percent evaluation for a superficial scar of 
the right scapula is granted, effective from June 30, 1999, 
subject to controlling regulations governing the payment of 
monetary benefits.  

A 40 percent evaluation for residuals of a shell fragment 
wound of the right scapula, Muscle Group I, effective from 
January 23, 1969, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the lumbodorsal fascia with 
involvement of the mesial superior aspect of the left 
buttock, Muscle Group XVII, effective from January 23, 1969, 
is denied.  

A separate 10 percent evaluation for a superficial scar of 
the left buttock is granted, effective from June 30, 1999, 
subject to controlling regulations governing the payment of 
monetary benefits.  

An evaluation in excess of 10 percent for a shell fragment 
lodged in T-6, effective from June 5, 1995, is denied.  

An evaluation in excess of 10 percent for residuals of a 
shrapnel fragment lodged in T-6 with resultant loss of 
motion, effective from June 5, 1995, is denied.  

An additional 10 percent evaluation for a shrapnel fragment 
lodged in T-6 with fracture of the T-6 and demonstrable 
deformity of the vertebral body is denied.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

